Title: From Abigail Smith Adams to Thomas Baker Johnson, 1802
From: Adams, Abigail Smith
To: Johnson, Thomas Baker



Sir
1802

The Bearer young Gentleman who will have the honor to present this Billet to you is the  only Son of the late Mr. Johnson formerly consul in London, and Since Stamp Master, at Washington. he has obtaind a Situation in your colledge at Charlstown; being and was desirious of an introduction to you. I have taken the liberty of presenting him to you, and of requesting your patronage towards him, which I presume he will be emulous to obtain by a dilligent discharge of the trust reposed in him and by a correct and discreet behaviour—any  civilities you may shew him will be gratefully acknowledged by his family, and oblige one who has long known and esteemed your Character as an unshaken patriot, and firm Friend to your Country, and to all those who have supported and sustaind those principles upon which the prosperity and happiness of

